DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8-9, 26 and 28-34 are cancelled. Therefore, claims 1-7, 10-25, 27 and 35-37 are currently pending in this Application. 
Claims 22-25 and 27 are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.  The withdrawn subject matter is patentably distinct from the elected subject matter as it differs in structure and element and would require separate search considerations.  In addition, a reference, which anticipates one group, would not render obvious the other. 
Information Disclosure Statement
Applicant’s Information Disclosure Statement (IDS), filed on October 17, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 form, attached herewith.
Response to Restriction:          Applicants’ election, without traverse, the invention of Group I, claims 1-7, 10-21, and 35-37, drawn to a product of Formula, 
    PNG
    media_image1.png
    153
    309
    media_image1.png
    Greyscale
 and the specific species 
    PNG
    media_image2.png
    173
    182
    media_image2.png
    Greyscale
in response filed January 11, 2021 is acknowledged.  
Therefore, the restriction requirement is considered proper and is maintained.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The scope of the invention of the elected subject matter is as follows: 
Search: The species as elected by the applicants was found to be free of prior art. In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final. Id.
The search has been expanded as follows: 
Compounds of formula I, 
    PNG
    media_image1.png
    153
    309
    media_image1.png
    Greyscale
, depicted in claim 1, wherein:  
 R1, R2, R3, R4, R5, R6, R7, R8 and R9 are as defined; X3 and X4 are as defined; Cy, m and n are as defined; and 
    PNG
    media_image3.png
    99
    353
    media_image3.png
    Greyscale
. 
 As result of the election and the corresponding scope of the invention identified supra, the remaining subject matter of claims 1-7, 10-21, are withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to non-elected inventions. 

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim 1-3, 10, 11, 12, 15 and 21, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brandle et al U.S. Pat. No. 9,290,485 B2.  

    PNG
    media_image1.png
    153
    309
    media_image1.png
    Greyscale
as defined in claim 1.
Brandle et al teach and recite products of Formula 
    PNG
    media_image4.png
    141
    195
    media_image4.png
    Greyscale

 (see example 26, column 84) and 
    PNG
    media_image5.png
    129
    252
    media_image5.png
    Greyscale
 (see example 27, column 84) that read directly on species of Applicants’ instantly claimed genus of products according to Formula (I) wherein: R1, R2 and R4 each represent H; 
    PNG
    media_image6.png
    102
    252
    media_image6.png
    Greyscale
R3 is an optionally substituted phenyl group: R5 is a methyl group; n is 0 or 1; and Cy is an optionally substituted phenyl group. 
Objections
Claims 4-7, 13, 14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-3, 10, 11, 12, 15 and 21 are objected for containing non-elected subject matter. 
Allowable Subject Matter 
The invention of claims 35-37, drawn to specific products of Formula, 
    PNG
    media_image7.png
    169
    211
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    205
    209
    media_image8.png
    Greyscale
and 
    PNG
    media_image9.png
    186
    214
    media_image9.png
    Greyscale
 are novel and non-obvious over the prior art. The closest prior art is U.S. Pat. No. 9,290,485 B2. None of the published products anticipated, or rendered obvious, the products as described in this application. 
Therefore, claims 35-37 are allowable.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL A SAEED whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00AM-3:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699.	

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626